Case 1:20-cv-00853-TSE-JFA Document 34 Filed 02/05/21 Page 1 of 3 PagelD# 203

JN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,

ve

DANIEL K. BOJCE and TRUSTIFY, INC.,

Defendants,
and
GOLEAN DC, LLC, and
JENNIFER MELLON,
Relicf Defendants.

 

 

Civil Action No. 1:20-cv-00853-TSE-JFA

FINAL JUDGMENT AS TO RELIEF DEFENDANT JENNIFER MELLON

The Securities and Exchange Commission having filed a Complaint and Relicf Defendant

Jennifer Melion having entered a general appearance; consented to the Court's jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph J}l); waived findings of fact and conclusions of

law: and waived any right to appeal from this Final Judgment:

1.

‘TIS HEREBY ORDERED, ADJUDGED, AND DECREED that Relief Defendant is

liable for disgorgement of $65,000, representing net profits gained as a result of the conduct

alleged in the Complaint, together with prejudgment interest thereon in the amount of $6,850, for
Case 1:20-cv-00853-TSE-JFA Document 34 Filed 02/05/21 Page 2 of 3 PagelD# 204

Relief Defendant shall pay post judgment interest on any amounts due after 30 days of entry of
this Final Judgment pursuant to 28 U.S.C. § 1961.
qn.

Relief Defendant shal] pay the total of disgorgement and prejudgment interest due of $
$71,850 in 7 installments to the Commission according to the following schedule: (1) $9,750,
within 90 days of entry of this Final Judgment; and (2) $10,350 every 180 days thereafter until
paid in full. Payments shall be deemed made on the date they are received by the Commission
and shall be applied first to post judgment interest, which accrues pursuant to 28 U.S.C. § 1961
on any unpaid amounts duc after 30 days of the entry of Final Judgment. Prior to making the
final payment set forth herein, Relief Defendant shall contact the staff of the Commission for the
amount due for the final payment.

If Relief Defendant fails to make any payment by the date agreed and/or in the amount
agreed according to the schedule set forth above, all outstanding payments undcr this Final
Judgment, including post-judgment interest, minus any payments made, shall become due and
payable immediately at the discretion of the staff of the Commission without further application
to the Court.

mM.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Relief
Defendant shall comply with all of the undertakings and agreements set forth thercin.

IV,
IT 1S FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 111 U.S.C, §523, the
Case 1:20-cv-00853-TSE-JFA Document 34 Filed 02/05/21 Page 3 of 3 PagelD# 205

allegations in the complaint are true and admitted by Relief Defendant, and further, any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Relief Defendant
under this Final Judgment or any other judgment, order, consent order, decree or settlement
agreement entered in connection with this proceeding, is a debt for the violation of the federal
securities laws or any regulation or order issued under such laws, as set forth in Section
523(a}(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).
Vv.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
Jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
VI.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthyfith and without further notice,

Dated: 5 , 2021

 
